DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-36 are allowed, and claims 1-15 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for air cooling data center by a controllable air intake, does not disclose, teach or suggest, following subject matter in claims:  
wherein each cold aisle is defined between two adjacent rows of racks, each cold aisle has a width that is substantially constant along its length, the door has an aperture, the one or more controllable air circulation systems comprises a controllable air intake arrangement accommodated in the aperture of the door, the width of the door is wider than the width of the aisle associated with the door, and the width of the aperture is larger than or substantially equal to the width of the aisle, the access door is one of multiple such doors, each door providing access to a respective cold aisle, 

Prior art Rogers US 8,514,572 disclose data center (fig. 3, and 11) with a controllable air intake arrangement accommodated in the aperture of the door (item 

Prior arts, Rogers disclose related structural elements for air cooling data center by a controllable air intake, but none of the references either alone or in combination fails to teach or fairly suggest or render obvious above structure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835